DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I (Claims 229-233 and 235-255), as well as the species of SEQ ID NO. 16 as the mutant CH region that maintains monovalency of the antibody and SEQ ID NO. 2 as the CL region of the antibody, in the reply filed on 10/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 239-240, 242-248, and 253-254 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.

Claim Status
Claims 249-255 are new.
Claims 239-240, 242-248, and 253-254 are withdrawn.
Claims 1-228 and 234 are canceled.
Claims 229-233, 235-238, 241, 249-252, and 255 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/095023, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the instant case and the priority document above are identical and so for the same reasons below that the instant disclosure fails to fully enable or adequately describe the claimed invention so too fails the priority document, leaving the chain of .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 10/15/2021 are being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Figures 4A-4B, 18 and 19 all contain sequences that require sequence identifiers. Figure 4A needs one sequence identifier while 4B needs 2, 18, needs 21, and 19 needs 11 of such.
Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Page 13 has two sequences that needs identifiers.  Page 123 has one such sequence.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The use of the terms SUPERDEX (Pg. 14), SEPHAROSE (14), AVASTIN (42), and TWEEN (125), which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 23 and 124-125. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities: Page 24 contains confusing language such as “not able of crosslinking”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims rejected above recite explicitly or via dependency language that renders the indefinite.  
First, claim 229 recites in a) the CL region has been modified such that it does not contain any residues capable of forming disulfide bonds or covalent bonds with other peptides comprising an identical amino acid sequence of the CL region…”.  This renders all claims that contain such language indefinite since CL regions, even wild-type variants, form such bonds with CH1 domains but not each other.  Therefore, it is not clear what Applicant means by residues that would form such bonds between two CL domains.  This makes it impossible to determine the residues that would be modified and so the claims reciting the language above are indefinite and rejected here.
Claim 229, for example, also contains the phrase such as the CH3 region.  This renders all claims rejected above with this phrase and any other such as phrase indefinite.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Thus, all claims containing the same are rejected here.
In addition, all claims above rejected that recite the term stable are indefinite.  This is a relative term and so has a subjective scope.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 229-233, 235-238, 241, 249-252, and 255 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for nucleic acids encoding and methods of producing monovalent antibodies in vitro, wherein each antibody comprises a full set of parental CDRs, does not reasonably provide enablement for similar methods using transgenes and transgenic animals or for production of functional antibodies with fewer than all parental CDRs, typically six CDRs.  Furthermore, the specification provides no function for a complementary strand (non-coding strand) of the nucleic acids above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claims 229 and 230, for example, drawn to a nucleic acid construct for expression of a monovalent antibody with mutations that promote monomerization of the antibody and methods of using the same for antibody production.

The level of skill of one skilled in this art is high.
With respect to production of the recited monovalent antibody in transgenic mice, the specification teaches transgenic mice that produce human antibodies (Pg. 21 and 26).  However, these do not produce the antibody of instant claims.  It teaches in vivo somatic mutagenesis in transgenic animals to produce variant VH and VL.  This method does not produce the variant CH regions claimed however.  Applicant states transgenic animals can be used to produce the antibodies of the instant claims (Pg. 12 and 38 and 103) but provide no guidance on how to effectively do this nor show that it has been done successfully.  Yet, the methods claimed read on production of monovalent antibodies in such transgenic animals since the methods are not done explicitly in vitro with isolated cell systems.  Also, every nucleic acid claimed reads on a transgene in a transgenic mouse since they too are not isolated.  However, owed to the unpredictability of transgenic animals, Applicant has not sufficiently enabled the invention as of the filing date sought.
The state of the art at the time of filing was such that one of skill could not predict the phenotype of transgenics. The art of transgenic animals has for many years stated that the unpredictability lies, in part, with the site or sites of transgene integration into the target genome and that "the position effect" as well as unidentified control elements are recognized to cause aberrant expression of a transgene (Wall et Al., Theriogenology, Vol. 45, Pg. 57-68, 1996). 
The elements of the particular construct used to make transgenic animals are also held to be critical, and they must be designed case by case 
Thus, at the time of filing, the phenotype of a transgenic cell contained within any animal was unpredictable.  The claims as written, encompassing transgenes, a cell in a transgenic animal, and methods of using the same for antibody production, are not adequately described in the specification as to prevent excessive experimentation by the public to generate and use the invention.  Applicants can obviate the instant rejection by amending the claims to recite the term "isolated" before the recitation, "host cell" and nucleic acid. 
With respect to production of enabled antibodies, as stated above, such antibodies must have all parental CDRs, which for a human antibody like IgG4 is six CDRs.  However, the specification states that antibodies include antigen binding fragments thereof (Pg. 18).  These fragments can be as small as a single CDR (Pg. 21).  Thus, the claims rejected above that do not make clear that the antibodies comprise functional VH and VL regions are not enabled to their full scope.  As discussed below, such a fragment of an antibody would not be predicted to bind antigen and so nucleic acids that encode the same, and methods and cells that produce the same are not enabled to their full scopes.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, on IDS) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to practice the method for producing functional antibodies comprising fewer than all six CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.  
With respect to nucleic acids that encode functional antibodies, each should recite regions that encode both a VH and VL for example.  Nucleic acids that are complementary to such constructs are not enabled as they encode nothing and so have no function.  Claims that read on such complementary strands are not enabled.
Taken all together, for the reasons above, the claims are rejected here.

Claims 229-233, 235-237, 241, and 249 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
The claims above recite residue mutations to one or both of CH and CL regions of antibodies such that these regions do not form any bonds with regions of the same isotype but with wild-type sequences.  Said bonds can be disulfide bridges, covalent bonds or stable non-covalent bonds. Yet, when one goes to the specification to identify a representative amount of species for each antibody CH isotype, they find only a single species for each that achieves this function recited in the claims.  See pages 7-9.  See also the parent patent US10155816 at claims 1-17 which makes clear residues that must be changed in order to prevent interaction or that would provide the interactions of instant claims.  Therefore, for each IgG subtype, only on species is taught that lacks any residues that would make such interactions/bonds as discussed above.  All mutations recited in the patent, for example, must be made at once in such a molecule.  Thus, Applicant seeks to represent the recited genera with only a single species.  The same argument is made for CH regions with only changes in the hinge region.  Only one species would be present for each hinge type that lacks any interacting residues to form the bonds above.  Thus, again, only one species is present to meet the claim limitations.  Finally, as discussed above, Applicant wishes to claim mutant CL regions that do not make interactions with other CL regions such as bonds like those above.  However, CL regions do not dimerize and so Applicant has failed to provide any species of mutations that would prevent this non-existent interaction.  C-terminal cysteine residues are removed from each kappa and lambda CL type (Pg. 8).  However, these should not affect 
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  Thus, merely citing the function of a protein does not meet the written description requirement.  A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406. See also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).
For each constant region subtype, it appears Applicant only possesses a single species that meets the functional limitations of the claims, not comprising amino acids that participate in the formation of disulfide bonds or covalent or stable noncovalent interchain bonds with other antibodies of the same type.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  
No one of ordinary skill in this art can envision any other variants of any constant regions that meet the functional requirements of the claims beyond those taught by Applicant.
The art teaches that protein chemistry is probably one of the most unpredictable areas of biotechnology.  For example, replacement of a single “lysine” residue at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin binding, receptor binding and biological activity of the protein (Burgess et al., J of Cell Bio. 111:2129-2138, 1990, on IDS).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (Lazar et al. Molecular and Cellular Biology 8:1247-1252, 1988, on IDS).  As these references illustrate, it is unpredictable that a polypeptide variant of a known target protein binder will also bind said target.  

Truncation of proteins can also lead to adverse effects on protein structure and thus protein function.  Such is done when hinges are residues are removed from antibody constant regions.  Martindale (Nature Genetics, Vol. 18, Pg. 150-154, 1998) teaches that truncation of huntingtin leads to aggregate development which compromises cell viability (Abstract).  Nonaka (Human Molecular Genetics, Vol. 18, No. 18, Pg. 3353-3364, 2009) teaches that truncation of TDP-43 to its C-terminal fragments causes abnormally phosphorylated and ubiquitinated inclusions of the protein (Abstract).  Taken together, not just any truncation of a protein will yield a soluble, functional, protein fragment.  
Since the art clearly demonstrates that one cannot predict the operability of a mutant protein and the effect of any given protein modification without experimental evidence, one of skill cannot envision the structures of any other constant regions that meet the functional limitations of the claims other than those taught by Applicant.  One of ordinary skill in this art would thus conclude Applicant was only in possession of these variants and no others.  Since the claims recite much broader genera of constant regions that far exceed the structures taught by Applicant, the claims clearly fail the written description requirement and are rejected here.

Farrington et al (US2007/0148164, published 6/28/2007) discloses that Fc point mutations at different positions with different amino acid modifications, even at same positions with different amino acid modifications (for example K288D, K288E and K288M) affect FcRn binding differently (see Figure 7).  
Thus, one skilled in art cannot predict the functions for the broadly claimed variants.  The disclosed variants are not representative for the broadly recited genera because based on the disclosure of one variant, one cannot predict a function of another variant.  A skilled artisan cannot visualize or recognize the identity of the members of the genus that exhibit the required functional property.
  “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406. 
The disclosure does not adequately allow one of ordinary skill in this art to visualize the recited genera and the members thereof and so the claims above fail the written description requirement.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 230-233 and 249 are rejected under pre-AIA  35 U.S.C. 102b as being as being anticipated by Ledbetter (US2003/0118592, published 06/26/2003, on IDS).
Ledbetter teaches novel binding domain-immunoglobulin fusion proteins that comprise mutant hinge regions making them compromised in their ability to form disulfide-linked multimers (Abstract).  They teach that the binding domain polypeptide of the invention comprises at least one light chain VL and one heavy chain VH and a linker peptide connecting the two (Paragraph 
With respect to claim 249, the immunoglobulin chains can be derived from human immunoglobulins (Paragraph 0028-0029).  
Ledbetter further teaches nucleic acids encoding their antibody.  Once a binding domain-immunoglobulin fusion protein is designed, DNAs encoding the peptide may be synthesized via oligonucleotide synthesis (0132) or cloned and expressed via standard procedures as described (0132). Their invention provides binding domain-immunoglobulin fusion proteins encoded by nucleic acids that have the binding domain coding sequence fused in 
Taken together, Ledbetter clearly anticipates the claims above. 

Claim(s) 229-233, 235, and 249 are rejected under pre-AIA  35 U.S.C. 102b as being as being anticipated by Queen (US6046310, published 04/04/2000, on IDS). 
Queen teaches that the ability of FasL to destroy activated T cells suggests it has potential as an immunosuppressive drug (Column 2, Lines 21-22).  However, FasL is likely to be toxic when injected into humans due to interaction with cells besides T cells (Column 2, Lines 23-25).  Therefore, compounds incorporating FasL with specific cytotoxicity to T cells are required for its use in autoimmune disease treatment (Column 2, Lines 30-34).  Their invention provides novel fusion proteins comprising the extracellular domain of FasL and an antigen binding protein (Column 2, Lines 38-41) such as a human IgG4 antibody (Column 2, Lines 44-46).  Each monomer of the Ig-FasL fusion has two peptide chains, an antibody light chain and a heavy 
They also teach recombinant DNA segments that encode all or part of the FasL fusion protein (Column 7, Paragraph, third). That discussed above will use two DNA segments necessarily, one for light and one for heavy chain of the IgG4 fusion. These will include expression control sequences (Column 7, Paragraph, final).  The fusion protein can be expressed by transfecting the DNA segments as plasmids into bacteria or preferably mammalian cells via known methods (Column 7, Paragraph, final).  These will then be host cells.  

Taken all together, Queen clearly anticipates the claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 229-233, 235-238, 241, 249-252, and 255 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Queen (US6046310, published 04/04/2000, on IDS), in view of Ledbetter (US2003/0118592, published 06/26/2003, on IDS), Wu (Journal of Molecular Biology, Vol. 294, Pg. 151-162, 1999, on IDS), .
Queen teaches that the ability of FasL to destroy activated T cells suggests it has potential as an immunosuppressive drug (Column 2, Lines 21-22).  However, FasL is likely to be toxic when injected into humans due to interaction with cells besides T cells (Column 2, Lines 23-25).  Therefore, compounds incorporating FasL with specific cytotoxicity to T cells are required for its use in autoimmune disease treatment (Column 2, Lines 30-34).  Their invention provides novel fusion proteins comprising the extracellular domain of FasL and an antigen binding protein (Column 2, Lines 38-41) such as a human IgG4 antibody (Column 2, Lines 44-46).  Each monomer of the Ig-FasL fusion has two peptide chains, an antibody light chain and a heavy chain/FasL fusion chain (Column 4, Lines 57-60).  In a preferred embodiment, one or more domains of the antibody can be deleted including the hinge region (Column 4, Lines 61-64).  The human IgG4 antibody above can effectively be a Fab derived therefrom.  One of ordinary skill in this art can also envision only deletion of the hinge as it is a named antibody domain here.  The fusion protein can be monomeric (Column 5, Lines 1-2).  This is advantageous since Queen teaches their fusion protein has reduced ability to apoptose target cells alone because the FasL moiety forms monomers and not trimers (Column 5, Paragraph, final).  Such a monomer binds a single Fas molecule which is not sufficient to cause its dimerization or aggregation which is needed to transmit an apoptotic signal to the target cells (Column 5, Paragraph, final).  However, once the fusion protein has bound to the surface of the target cell, the binding of multiple fusion proteins to Fas can aggregate the Fas molecule and induce apoptosis (Columns 5-6, Paragraph, spanning).  This is an improvement over soluble FasL since it reduces toxicity associated 
They also teach recombinant DNA segments that encode all or part of the FasL fusion protein (Column 7, Paragraph, third). That discussed above will use two DNA segments necessarily, one for light and one for heavy chain of the IgG4 fusion. These will include expression control sequences (Column 7, Paragraph, final).  The fusion protein can be expressed by transfecting the DNA segments as plasmids into bacteria or preferably mammalian cells via known methods (Column 7, Paragraph, final).  These will then be host cells.  
Said fusion protein CL has no sequences that will form bonds with other CL domains and so meets the limitations of the CL of claim 229 as it can be understood.  Since the IgG4 here is hingeless or only a hingeless Fab, it meets all the limitations of the CH region of claim 229 also.  Since a hingeless IgG4 is Applicant’s elected species with such properties, then the hingeless molecules of Queen also have the properties of claim 229 CH region.  
Queen does not teach exchange of their IgG4 hinge for that of a different antibody type for any purpose.
This is remedied by Ledbetter.
Ledbetter teaches novel binding domain-immunoglobulin fusion proteins that comprise mutant hinge regions making them compromised in their ability to form disulfide-linked multimers (Abstract).  They teach that the binding domain polypeptide of the invention comprises at least one light chain VL and one heavy chain VH and a linker peptide connecting the two (Paragraph 0029).  Said binding domain is fused to a hinge region, a CH2 region and a 
With respect to claim 249, the immunoglobulin chains can be derived from human immunoglobulins (Paragraph 0028-0029).  
Ledbetter further teaches nucleic acids encoding their antibody.  Once a binding domain-immunoglobulin fusion protein is designed, DNAs encoding the peptide may be synthesized via oligonucleotide synthesis (0132) or cloned and expressed via standard procedures as described (0132). Their invention provides binding domain-immunoglobulin fusion proteins encoded by nucleic acids that have the binding domain coding sequence fused in frame to an additional immunoglobulin domain to provide for expression and 
Taken together, both Queen and Ledbetter are concerned with reducing multimerization of their antibody fusion proteins.  Thus, looking to Ledbetter from Queen it would have been obvious to one of ordinary skill in this art to use the mutated IgA hinge or IgG1 hinge of Ledbetter with no cysteines in the IgG4 fusion of Queen in order to produce a FasL-fusion protein with reduced capacity to multimerize, keeping FasL as a monomer for the advantage of reducing the fusion’s off-target effects.  This will occur via requirement of several FasL-IgG4 fusion proteins binding to the target cells in order to cause apoptosis as taught by Queen above.  Advantageously, this mutated IgG4 moiety will give the fusion a higher serum half-life owed to Fc presence compared to the Fab fragment discussed above and this advantage would be clear to one of ordinary skill in this art as this is a well-known property of Fc regions.
Also, looking from Ledbetter to Queen, it would have been obvious to use the Fab domain of Queen as the binding domain in the protein of Ledbet
Focusing on the obvious fusion of Queen using Ledbetter above with the mutated IgA or IgG1 hinge, neither reference teaches use of SEQ ID Nos. 2 or 16 in said fusion.
This is remedied by the art below.
Ledbetter, as discussed above, teaches monovalent antibodies of the IgG4 subclass with modified hinge regions.  They also teach that such antibodies can be humanized (Paragraphs 0028 and 0125).  They do not teach that humanizing a non-human monovalent antibody could comprise use of Seq ID No. 2.
Wu teaches that antibody affinity is influenced by interactions of framework residues with CDR residues (Abstract).  Despite the abundance of antibody structural information and computational tools the humanization of rodent antibodies for clinical use often results in a loss of affinity (Abstract).  They teach a combinatorial approach to humanize and optimize murine antibodies (Abstract).  Because certain framework residues support CDR structure and/or contact antigen, successful humanization often requires optimization of the antibody framework to maintain the binding activity and specificity of the parent antibody (Pg. 152, Column 1, Paragraph second full).  The ability to expression functional antibodies in bacteria has enabled screening of large numbers of variants, permitting antibody function to be optimized experimentally, or evolved in vitro (Pg. 152, Columns 1-2, Sentence, last to first two respectively).  Maintenance of full binding activity during the humanization process if more likely if all critical framework positions are included in the 
Wu does not teach that Seq ID No. 2 can be used in a framework combinatorial library as part of murine antibody humanization.
Park teaches that humanization of murine antibodies prevents human anti-non-human responses in patients (Paragraph 0003).  Importantly, they teach that Seq ID No. 2 of the instant specification and claims is a human light chain (Pg. 104, Fig. 20 and Paragraph 0077).  
Taken together, it would have been obvious to one of ordinary skill at the time of filing to utilize the human light chain sequence of Park for humanization of a murine (any non-human) monovalent antibody of Ledbetter or Queen and thus in the obvious fusion above using Queen’s design via the methods taught by Wu when said light chain has close homology to the murine counterpart for the advantage of humanizing said antibody while maintaining maximal binding affinity for therapeutic application.  In addition, it is obvious to use the SEQ ID NO. 2 above in a fully human IgG4 antibody as well when such is the CL type of the parent molecule.  Thus, the use of instant SEQ ID NO. 2 is obvious in the obvious molecule above.  It is a known light chain CL region and will lead to predictable results in the obvious FasL-IgG4 fusion supra.  

With respect to use of the exact sequence of instant SEQ ID NO. 16, Schuurman teaches this sequence as their SEQ ID NO. 16, the hingeless CH region of human IgG4 (Pg. 14, Line 29).  Thus, the prior art was well-aware of such a sequence that functions and is available for use in both human and humanized antibodies.  Thus, to save time and economy, one of skill would choose to use this known, functional hingeless IgG4 to achieve the monomeric FasL-IgG4 most desired by Queen for use in treating diseases discussed thereby for the advantages above.  It is also noted that Schuurman teaches on page 12 that hingeless IgG4 was much slower than F(ab’)2 fragments (Paragraph, first).  This supports the conclusion above as to the advantage of keeping the Fc of IgG4 with respect to serum half-life.
Thus, use of instant SEQ ID Nos. 2 and 16 is obvious in the obvious fusion with FasL from Queen and these sequences are thus obvious to encode with the nucleic acids of Queen and Ledbetter above using the cell expression systems and methods of protein production supra.  The combined teachings therefore clearly render all claims above obvious.  With respect to claims 241 and 255, the CL and CH1 .  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 229-233, 235-238, 241, 249-252, and 255 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9322035 in view of Queen (US6046310, published 04/04/2000, on IDS), Ledbetter (US2003/0118592, published 06/26/2003, on IDS), Wu (Journal of Molecular Biology, Vol. 294, Pg. 151-162, 1999, on IDS), Park (EP953639, published 11/03/99, on IDS), and Schuurman (WO2008/145140, published 12/04/2008).
The combined teachings of Queen, Ledbetter, Wu, Park, and Schuurman render all claims above obvious.  All discussion of this above is incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.
Patented claim 1 is drawn to a monovalent IgG4 antibody that binds an antigen with a CH region with hinge that does not form disulfide bonds comprising SEQ ID NO. 16 but with one of the mutations listed.  
In view of the combined teachings of the art, this mutant IgG4 of the patent can be used in the obvious molecule discussed supra since it is monovalent.  The patented claims cover antibodies that are species of those encoded by the products and methods of the instant claims.  The obvious variant of Queen’s molecule above using the patented IgG4 CH region will be made by the methods of Queen and so the methods and products of instant claims are obvious and the claims are rejected here.

Claims 229-233, 235-238, 241, 249-252, and 255 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9150658 in view of Queen (US6046310, published 04/04/2000, on IDS), Ledbetter (US2003/0118592, published 06/26/2003, on IDS), Wu (Journal of Molecular Biology, Vol. 294, Pg. 151-162, 1999, on IDS), Park (EP953639, published 11/03/99, on IDS), and Schuurman (WO2008/145140, published 12/04/2008).
The combined teachings of Queen, Ledbetter, Wu, Park, and Schuurman render all claims above obvious.  All discussion of this above is incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.
Patented claim 1 is drawn to a human antibody that binds TF.  This antibody can be monovalent (claim 32) and be made by a method similar to instant claim 229 (claim 33).  Thus, the patented claims recite methods and products as in the instant claims.  The patented claim 33 thus provides another method by which the obvious molecule using Queen’s design can be made and so the combined teachings of the art and patent clearly render all claims above obvious.  




Claims 229-233, 235-238, 241, 249-252, and 255 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10000570 in view of Queen (US6046310, published 04/04/2000, on IDS), Ledbetter (US2003/0118592, published 06/26/2003, on IDS), Wu (Journal of Molecular Biology, Vol. 294, Pg. 151-162, 1999, on IDS), Park (EP953639, published 11/03/99, on IDS), and Schuurman (WO2008/145140, published 12/04/2008).
The combined teachings of Queen, Ledbetter, Wu, Park, and Schuurman render all claims above obvious.  All discussion of this above is incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.
Patented claim 1 is drawn to a monovalent human IgG4 antibody that binds an antigen with a CH region with hinge that does not form disulfide bonds comprising their SEQ ID NO. 4 but with one of the mutations listed.  
In view of the combined teachings of the art, this mutant IgG4 of the patent can be used in the obvious molecule discussed supra since it is monovalent.  The patented claims cover antibodies that are species of those encoded by the products and methods of the instant claims.  The obvious variant of Queen’s molecule above using the patented IgG4 CH region will be made by the methods of Queen and so the methods and products of instant claims are obvious and the claims are rejected here.

Claims 229-233, 235-238, 241, 249-252, and 255 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9714297 in view of Queen (US6046310, published 04/04/2000, on IDS), Ledbetter (US2003/0118592, published 06/26/2003, on IDS), Wu (Journal of Molecular Biology, Vol. 294, Pg. 151-162, 1999, on IDS), Park (EP953639, published 11/03/99, on IDS), and Schuurman (WO2008/145140, published 12/04/2008).
The combined teachings of Queen, Ledbetter, Wu, Park, and Schuurman render all claims above obvious.  All discussion of this above is incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.
Patented claim 1 is drawn to a human antibody that binds TF.  This antibody can be monovalent (claim 18).  It can be made by a method similar to instant claim 229 (claim 19).   Thus, the patented claims recite methods and products as in the instant claims.  The patented claim 33 thus provides another method by which the obvious molecule using Queen’s design can be made and so the combined teachings of the art and patent clearly render all claims above obvious.  

Claims 229-233, 235-238, 241, 249-252, and 255 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10351629 in view of Queen (US6046310, published 04/04/2000, on IDS), Ledbetter (US2003/0118592, published 06/26/2003, on IDS), Wu (Journal of Molecular Biology, Vol. 294, Pg. 151-162, 1999, on IDS), Park (EP953639, published 11/03/99, on IDS), and Schuurman (WO2008/145140, published 12/04/2008).
The combined teachings of Queen, Ledbetter, Wu, Park, and Schuurman render all claims above obvious.  All discussion of this above is incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.
Patented claim 1 is drawn to a monovalent IgG4 antibody that binds an antigen with a CH region with hinge that does not form disulfide bonds comprising their SEQ ID NO. 16 with one or more of the listed mutations.   
In view of the combined teachings of the art, this mutant IgG4 of the patent can be used in the obvious molecule discussed supra since it is monovalent.  The patented claims cover antibodies that are species of those encoded by the products and methods of the instant claims.  The obvious variant of Queen’s molecule above using the patented IgG4 CH region will be made by the methods of Queen and so the methods and products of instant claims are obvious and the claims are rejected here.

Claims 229-233, 235-238, 241, 249-252, and 255 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-117 of copending Application No. 17/099328 in view of Queen (US6046310, published 04/04/2000, on IDS), Ledbetter (US2003/0118592, published 06/26/2003, on IDS), Wu (Journal of Molecular Biology, Vol. 294, Pg. 151-162, 1999, on IDS), Park (EP953639, published 11/03/99, on IDS), and Schuurman (WO2008/145140, published 12/04/2008).
The combined teachings of Queen, Ledbetter, Wu, Park, and Schuurman render all claims above obvious.  All discussion of this above is incorporated here.  Thus, the addition of the copending claims only further supports the finding of obviousness.
Copending claim 92 is drawn to a method of treating a disease comprising administering a monovalent human IgG4 antibody with mutated hinge that cannot form disulfide bonds.  Thus, the copending claims use a species of antibody that can be produced by the methods with the products of instant claims.  The method and products of instant claims are provided by the combined teachings of the art above and so making the recited antibody of the copending claims therewith is obvious and standard practice in this art.  In addition, the copending claimed method could be that of treating the disease requiring immunosuppression as discussed by Queen supra and so for this reason too it further renders the instant claims obvious.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642